Exhibit 10.42B

AMENDMENT NO. 2 TO FLORIDA CHOICE BANK

OFFICERS’ AND EMPLOYEES’ STOCK OPTION PLAN

THIS AMENDMENT NO. 2 TO THE FLORIDA CHOICE BANK OFFICERS’ AND EMPLOYEES’ STOCK
OPTION PLAN (the “Amendment”) is made as of the 1st day of May, 2004.

WITNESSETH THAT:

WHEREAS, the Board of Directors and the shareholders of Florida Choice Bank (the
“Bank”) have authorized, adopted and approved an Officers’ and Employees’ Stock
Option Plan, as amended (the “Plan”); and

WHEREAS, the Bank desires to amend the Plan in certain respects.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Defined Terms. All terms used in this Amendment which are defined in the Plan
shall have the meanings specified in the Plan, unless specifically defined
herein.

2. Amendment of Section 4.1. Section 4.1 of the Plan shall be amended to provide
that, subject to adjustment pursuant to the provisions of Section 4.3 of the
Plan, the number of shares of Stock which may be issued and sold under the Plan
pursuant to Stock Option Agreements shall not exceed One Hundred Seven Thousand
One Hundred Twenty-Four (107,124) shares.

3. Effect of Amendment. Except as expressly modified by this Amendment, the
terms, covenants, and conditions of the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, the Bank has caused this Amendment to be duly executed by
its officer thereunto duly authorized, all as of the date first above written.

 

FLORIDA CHOICE BANK By:   /s/ Kenneth E. LaRoe   Kenneth E. LaRoe   President
and Chief Executive Officer